DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Claims 1 and 4-10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabhan (2018/0092534) and Claims 2 and 3 were rejected under 35 U.S.C. 103 as being unpatentable over Nabhan (2018/0092534) in view of Skahan (US2019/0307217).  Claim 1 is independent.
	Applicant adds new dependent claim 21 and argues that none of Nabhan and Skahan disclose or teach original claim 1.  Specifically, Applicant indicates that figures 3, 13-A, 13-B and paragraph [0040] of Nabhan are recited in the office action to support the rejection of claim 1 and argues that the office action fails to specifically indicate where in the recitation Nabhan discloses “distinguishable target mark”.  Examiner disagrees and asserts that “306” in figures 13-A and 13-B meet the claim limitation “distinguishable target mark”.  First, “306” is “distinguishable” as it may be discerned from the concentric rings which surround it.  Second, the phrase “target mark” in its broadest reasonable interpretation is a mark which is of particular interest to a user.  Applicant further argues that figures 3, 13-A and 13-B in Nabhan represent outputs, whereas in Applicant’s invention, “target mark” is used as an “input or guide” and “not some output as described by Nabhan”.  Examiner disagrees with this argument since none of the claim1 limitations recite “input or guide”.
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(1) rejection of Claims 1 and 4-10 and the 35 U.S.C. 103 rejection of Claims 2 and 3 is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabhan (2018/0092534).
	Regarding claim 1, Nabhan discloses A theseometer device comprising: 
(a) a distinguishable target mark and a series of concentric rings disposed about the target mark, each of the distinguishable target mark and series of concentric rings exhibited via a planar surface (fig. 3, 13-A, 13-B; “As particularly shown in FIGS. 3, 11-B, and 12-B, and in the preferred embodiment of this invention, a subject patient's head 200 is located to position an eye 202 to be observed through the unobstructed smart-phone display screen 18 with the cornea and/or tear-film layer(s) 204 of the eye vertexed, angulated, and centered along the system's optical axis 90 FIGS. 3, 13-A, and 13-B show the imaging 300, 302 embodiment of the present invention as it is used in operation with one of a plurality of reference/calibration spheres 203 and/or subject patient 200 cornea and/or tear-film 204” in par. [0040]); 
(b) a digital camera comprising a lens concentric to the distinguishable target mark (“The frustum cone segment 64a comprises reference lines wherein a plurality of concentric, circular, frusto-conical, alternating transparent and opaque, illuminated, segment 64a are provided in the conical surface in optical alignment 90 with the mobile processing device's camera lens 14a and subject's 200 central cornea and/or tear-film layer(s) and/or target source 203, 204 in a fashion illustrated in FIG. 3 as it is used” in par. [0035]); and 
(c) a base unit comprising an electronic processor and memory (“In the preferred embodiment of the present invention, software applications downloaded to and/or accessed by the smart-phone's processor(s) 20 analyze captured, received, and/or delivered images 300, 302 of a subject's cornea, and/or tear film layer(s), and/or target source 204, 203 and compare and/or determine data of shape, structure, composition, function, and/or power of the subject cornea(s), and/or tear-film layer(s), and/or target source(s) 204, 203 by methods comprising one or more software algorithms and/or operators configured to receive and/or process captured and/or real-time images from and/or to a mobile processing device's camera lens(es) and/or media storage system(s)” in par. [0043]; “While the present invention is particularly described with reference to the mobile processing device adapted ophthalmological instrument system 100 as it attaches to a smart-phone 12, it will be appreciated that the smart-phone 12 could also be used to connect to other computer systems that may or may not have image capture capabilities. As shown in FIG. 16, the present invention takes advantage of the smart-phone's computer processor 20, which allows the user to communicate 600 captured images, audio, and any information over a communication network 602a through a wireless 602b and/or wired 602c transmission. The captured images 300, 302, constructed and/or received topographies 304, and/or any information, may be stored, printed, saved, and/or shared 604 with a centralized server(s) 700, desktop computer(s) 702, laptop computer(s) 704, other smart-phones, iPads, iPods, and/or tablets 706, smart-watches 708, smart-glasses 710, and/or 3D-printers 712” in par. [0045]).
Regarding claim 4, Nabhan discloses The theseometer device of claim 2 wherein the clear planar material is rigid (inherent in “As particularly shown in FIGS. 2-5, the mobile processing device housing segment 30 houses a smart-phone 12” in par. [0038]).
Regarding claim 5, Nabhan discloses The theseometer device of claim 1 wherein the planar surface is a screen of a mobile device (“As particularly shown in FIGS. 2-5, the mobile processing device housing segment 30 houses a smart-phone 12” in par. [0038]).
Regarding claim 6, Nabhan discloses The theseometer device of claim 1 wherein the digital camera is attached to a support arm (implicit in “positioning the eye on the optical axis” in par. [0011]).
Regarding claim 7, Nabhan discloses The theseometer device of claim 6 wherein the support arm is articulable (implicit in “positioning the eye on the optical axis” in par. [0011]).
Regarding claim 8, Nabhan discloses The theseometer of claim 1 wherein the base unit further comprises software for tracking movement of a pointing body part (“In the preferred embodiment of the present invention, software applications downloaded to and/or accessed by the smart-phone's processor(s) 20 analyze captured, received, and/or delivered images 300, 302 of a subject's cornea, and/or tear film layer(s), and/or target source 204, 203 and compare and/or determine data of shape, structure, composition, function, and/or power of the subject cornea(s), and/or tear-film layer(s), and/or target source(s) 204, 203 by methods comprising one or more software algorithms and/or operators configured to receive and/or process captured and/or real-time images from and/or to a mobile processing device's camera lens(es) and/or media storage system(s), wherein the algorithm(s) and/or operator(s) comprise one or more image processing and/or computer vision functions including but not limited to segmentation, enhancement, association, decomposition, inversions and/or conversions, thresholding, normalization, sampling, thinning, dilation-erosion (closing) and/or erosion-dilation (opening) morphology(ies); centroid(s), segment(s), length(s), width(s), height(s), radii, diameter(s), area(s), circumference(s), and/or volume(s) detection and/or identification and/or determination; photogrammetry; Affine, Fourier, Hough, generalized Hough, Cao-Deravi, Ioannou, Top-Hat, Pixel, Color, Distance, Canny and/or Deriche transformations and/or primitives and/or invariances; Zernicke polynomials and/or Gaussian operator(s); templates and/or deformable templates; shape, reflectance, shading, contour, edge, direction, color, intensity, texture, contrast and/or motion detection(s); image-based rendering and/or modeling; point spread functions (PSF); RANdom SAmple Consensus (RANSAC); projections, filtering, patching, linking, thresholding, arc-step, arc-length, parameterization, tracking; stereo and/or spacetime stereo correspondence processes; reconstruction, modeling, point-based representation(s), recognition, context and scene understanding, pixelation, and/or feature extraction and matching methods, to produce qualitative and/or quantitative information and/or a two-dimensional and/or three-dimensional topographic map(s) 304 and/or printings and/or a histogram(s) from Placido's disk reflected images 300, 302 of a target source(s)” in par. [0043]).
Regarding claim 9, Nabhan discloses The theseometer device of claim 1 wherein the base unit further comprises software for detecting a tremor in a pointing body part (“In the preferred embodiment of the present invention, software applications downloaded to and/or accessed by the smart-phone's processor(s) 20 analyze captured, received, and/or delivered images 300, 302 of a subject's cornea, and/or tear film layer(s), and/or target source 204, 203 and compare and/or determine data of shape, structure, composition, function, and/or power of the subject cornea(s), and/or tear-film layer(s), and/or target source(s) 204, 203 by methods comprising one or more software algorithms and/or operators configured to receive and/or process captured and/or real-time images from and/or to a mobile processing device's camera lens(es) and/or media storage system(s), wherein the algorithm(s) and/or operator(s) comprise one or more image processing and/or computer vision functions including but not limited to segmentation, enhancement, association, decomposition, inversions and/or conversions, thresholding, normalization, sampling, thinning, dilation-erosion (closing) and/or erosion-dilation (opening) morphology(ies); centroid(s), segment(s), length(s), width(s), height(s), radii, diameter(s), area(s), circumference(s), and/or volume(s) detection and/or identification and/or determination; photogrammetry; Affine, Fourier, Hough, generalized Hough, Cao-Deravi, Ioannou, Top-Hat, Pixel, Color, Distance, Canny and/or Deriche transformations and/or primitives and/or invariances; Zernicke polynomials and/or Gaussian operator(s); templates and/or deformable templates; shape, reflectance, shading, contour, edge, direction, color, intensity, texture, contrast and/or motion detection(s); image-based rendering and/or modeling; point spread functions (PSF); RANdom SAmple Consensus (RANSAC); projections, filtering, patching, linking, thresholding, arc-step, arc-length, parameterization, tracking; stereo and/or spacetime stereo correspondence processes; reconstruction, modeling, point-based representation(s), recognition, context and scene understanding, pixelation, and/or feature extraction and matching methods, to produce qualitative and/or quantitative information and/or a two-dimensional and/or three-dimensional topographic map(s) 304 and/or printings and/or a histogram(s) from Placido's disk reflected images 300, 302 of a target source(s)” in par. [0043]).
Regarding claim 10, Nabhan discloses The theseometer device of claim 1 is configured to measure a distance between an end point of a pointing body part and the target mark to a precision within 1.0 millimeter (“Only when the target source 203, 204 reaches the appropriate vertex distance (1 mm) from the center of the mouth/distal-end of the frustum cone segment 64a, will the operator observe an absence of a plurality of IRLED focal points, in other words, singularity. With singularity, the mobile processing device's display screen 18 will show a centered, monofocal-point 306 wherein each IRLED light ray 140 has converged, FIGS. 13-A and 13-B” in par. [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nabhan (2018/0092534) in view of Skahan (US2019/0307217).
Regarding claim 2, Nabhan discloses The theseometer device of claim 1 but fails to disclose wherein the planar surface is a clear planar material, and wherein the clear planar material is plastic.
However Nabhan teaches the planar surface is a screen of a mobile device (“As particularly shown in FIGS. 2-5, the mobile processing device housing segment 30 houses a smart-phone 12” in par. [0038]).
Skahan teaches a smartphone may have an accessory of a touch screen plastic protector (“In some embodiments, protective case 20 includes a screen protector 30 configured to cover at least a portion of the display 12 of electronic device 10 when electronic device 10 is received within protective case 20. In some embodiments, at least a portion of screen protector 30 is transparent to allow a user to view display 12 of electronic device 10. In some more particular embodiments, screen protector 30 comprises a glass or fortified glass material. In other more particular embodiments, screen protector 30 comprises a thermoplastic membrane, such as a membrane formed from polyethylene terephthalate (PET), polycarbonate (PC), poly(methyl methacrylate) (PMMA), or other suitable material” in par. [0031]; “Examples of personal electronic devices include smartphones” in par. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nabhan with the teaching of Skahan in order to provide a protector cover to the smartphone (Skahan at par. [0031]).
Regarding claim 3, the combined references of Nabhan and Skahan disclose The theseometer device of claim 2 wherein Skahan discloses the plastic is at least one of poly (methyl methacrylate), butyrate, polycarbonate, polystyrene, or polyester (“In some more particular embodiments, screen protector 30 comprises a glass or fortified glass material. In other more particular embodiments, screen protector 30 comprises a thermoplastic membrane, such as a membrane formed from polyethylene terephthalate (PET), polycarbonate (PC), poly(methyl methacrylate) (PMMA), or other suitable material” in par. [0031]).

Allowable Subject Matter
6.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of this claim.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667